*402upon rehearing.
Per Curiam'.
In the petition for rehearing it is urged that, “assuming that Emigh and Jackson had no interest whatsoever in the property sold, but that it actually belonged to the execution creditors, who levied upon it and caused it to be sold, that as to the interven or it was wholly immaterial whether the property belouged to the execution creditors or the execution debtors, he purchased whatever title all parties had in the property.” This is the only matter relied upon for a rehearing, although it is stated in the petition in different forms.
It is claimed that the facts averred constitute an estoppel. As shown in the principal opinion, the levy was made only upon the right, title and interest of the defendants in the Emancipation Lode. By a decree of this court rendered prior to this levy, that part of the lode now claimed by intervenor was awarded to the owners of the Western Slope Lode under the compromise agreement, and a conveyance decreed accordingly. As we endeavored to show in the former opinion, Smith bought only the right of the execution debtors to the Emancipation Lode. His purchase included all the territory in conflict between the Emancipation and Western Slope Lodes, except that portion covered by the decree, of the the existence of which decree parties had notice. It thus appears that one of the essential elements of an estoppel by conduct is entirely wanting in this case, the purchaser being fully advised of the true state of the title. “ Where the condition of the title is known to both parties, or both have the same means of ascertaining the truth, there is no estoppel.” Brant v. Virginia Coal & Iron Co. et al., 93 U. S. 326; Patterson v. Hitchcock, 3 Colo. 533; Griffith v. Wright, 6 Colo. 248.
The argument of appellants based upon the averment of the petition that “ the sheriff of said Boulder county subsequently levied said executions upon all the right, title and interest which the defendants had in and to the Emancipation Lode, including, to wit, the identical property and premises mentioned in said plaintiffs’ amended complaint and here*403inbefore described as a portion of the Western Slope Lode,” was fully considered and reviewed in our former opinion, although the averment was not incorporated into the opinion.
In fact, all the allegations of the pleading have been carefully weighed. The pleading does not show that the execution creditors desired the sheriff to levy upon more than the interest of the execution debtors in the property, or that the sheriff assumed to or did sell other than such interest, and this is the only interest acquired by Rockwell. His interest in the Emancipation Lode is therefore subject to the right of the owners of the Western Slope Lode to a conveyance, as provided by the terms of the written agreement as construed by this court in Coffey et al. v. Emigh et al., 15 Colo. 184. A rehearing will be denied.

Rehearing denied.